Citation Nr: 1214342	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for instability-related residuals of post-surgical internal derangement of the right knee for the periods of September 1, 2007 to October 25, 2007, and February 1, 2008, to September 11, 2008, and in excess of 20 percent for the period beginning January 1, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee arthritis for the period beginning May 23, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1978 to November 1978 and from April 1980 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for his right knee disability and assigned a 10 percent evaluation.  The Veteran timely appealed the assigned disability evaluation.

During the appeal period, the Veteran had three right knee surgeries in May 2007, October 2007, and September 2008.  In September 2007, December 2007 and March 2009 rating decisions, the Veteran was assigned convalescence temporary total ratings under 38 C.F.R. § 4.30 following those surgical procedures.  

In the Board's previous decision in September 2010, a separate evaluation was granted for the Veteran's right knee arthritis, while an evaluation in excess of 10 percent for the appeal period from May 14, 2004 to May 24, 2007-the day prior to the Veteran's first surgical procedure on his right knee- was denied.  The first period of temporary total evaluation ended beginning August 31, 2007.  Accordingly, given that the Board has finally decided the previous period, the issues remaining on appeal have been recharacterized as noted above.

The Board has also taken jurisdiction of the TDIU issue on appeal at this time in light of the Veteran's lay statements in an October 2008 correspondence and the United States Court of Appeals for Veterans Claims (Court)'s holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increase.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates a right knee disability picture involving frequent episodes of locking, pain and effusion.

2.  A January 5, 2009, treatment record indicates that right knee flexion is limited to 15 degrees; a subsequent clinical record dated June 10, 2010 showed normal extension. 

3.  Throughout the rating period on appeal, the Veteran's flexion has not been to 
less than 90 degrees.

4.  Throughout the applicable appeal periods, the Veteran's right knee is not shown to have any objective evidence of any ligamentous, medial or lateral instability on examination; though, the Board acknowledges the Veteran's lay statements that he has feelings of his knee "giving out."


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no higher, for right knee arthritis, for the applicable appeal periods from January 5, 2009, until June 10, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2011).

2.  The criteria for a 20 percent evaluation, but no higher, for right knee arthritis with locking symptomatology, beginning May 23, 2007, until January 5, 2009 (excluding any periods of temporary total rating), and from January 10, 2010 onward, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256, 5258-63 (2011).

3.  The criteria for a rating in excess of 10 percent for right knee instability, prior to January 1, 2009 (excluding any periods of temporary total rating), and in excess of 20 percent therefrom, have not been met.  38 U.S.C.A. §§ 1155, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for his right knee disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

Beginning September 1, 2007, the Veteran was assigned a 10 percent evaluation for his right knee instability under Diagnostic Code 5257-5260, as noted in the September 2010 rating decision.  Beginning January 1, 2009, the Veteran's right knee was assigned a 20 percent evaluation under Diagnostic Code 5257-5260, according to the March 2009 rating code sheet attached to that rating decision.  The Board notes that the most recent September 2010 rating decision rating code sheet mis-labeled the Veteran's assigned Diagnostic Code as Diagnostic Code 5259-5259; Diagnostic Code 5259 has a maximum rating of 10 percent.  Thus, the Board takes such evaluation to be continued under Diagnostic Code 5257, and not Diagnostic Code 5259.  

The Veteran's right knee arthritis has been assigned a 10 percent evaluation under Diagnostic Code 5010-5261, beginning May 23, 2007, as indicated in the March 2009 rating decision coding sheet.

As noted in the Board's previous September 2010 decision, the Veteran underwent another VA right knee examination in May 2007.  He was scheduled for right knee surgery two days following the examination.  The Veteran complained of constant pain, stiffness, swelling, instability, locking and fatigability, which had been increasing for the past 4 to 5 years.  He described his pain as moderate to severe in severity and constant in duration.  It was noted as that flexion decreased by 5 degrees during a flare-up.  Cold weather and using stairs were precipitating factors of right knee pain.  The Veteran wore a right knee brace during the examination.  He also indicated a loss of 50 days of work in the past year due to the right knee symptoms.  The VA examiner noted that the Veteran's knee dislocated in 1978 for which he was operated on at that time, but did not note any recent dislocations of the Veteran's right knee.  He did not have any constitutional symptoms of inflammatory arthritis. 

Objectively, the Veteran was noted as having right knee strength of 4/5 as compared to "5/5" in his left knee.  There was guarding of the right knee, as well as a 7.5 inch surgical scar and mild bogginess in the medial aspect.  His gait was abnormal, with a limp when stepping on his right knee.  There was no ankylosis.  His right knee had flexion to 60 degrees with pain and to 50 degrees with repetitive motion.  The Veteran had extension to 0 degrees with pain, but without change on repetition.  There was no demonstration of instability during examination.  The VA examiner noted that the Veteran was most limited by pain in his right knee rather than fatigue, weakness, lack of endurance or incoordination.  A May 2007 x-ray revealed medial joint space narrowing bilaterally.

Private treatment records demonstrate that the Veteran underwent right knee surgery two days after that examination; he has been assigned a temporary total evaluation following that procedure until August 31, 2007.  

Review of the Veteran's VA treatment records for September and October 2007 do not show any examination or treatment for the right knee, but merely demonstrate communications to coordinate his October 2007 surgical procedure.  No private treatment records from that time period are of record.  

The Veteran underwent another right knee surgery in October 2007; following that surgery, the Veteran was assigned a temporary total evaluation for his right knee until January 31, 2008.  In a May 2008 treatment record, the Veteran stated that his right knee continued to hurt since his last surgical procedure.  He further indicated that his knee gives out on him and that he wore a right knee brace all the time.  The Veteran was shown to use a cane for ambulation at that time and he assessed his right knee pain as 7 out of 10.  In June 2008, the Veteran received a new right knee brace from VA.  In a September 2008 VA treatment record, it was noted that the Veteran's right knee was the same, though he complained of 8 out of 10 pain at that time; he was scheduled for a right knee surgery in September 2008.  There are no private treatment records of record for this period.

The record demonstrates that the Veteran underwent his final right knee surgery in September 2008; following that surgical procedure, he was awarded a temporary total evaluation until December 31, 2008.  

For the period beginning January 1, 2009, there are no private treatment records referable to the Veteran's right knee following his September 2008 surgery.  On January 5, 2009, the Veteran had a pain management consultation with VA.  At that time, he was shown to have a knee brace and he stated that at times he even wore it to bed.  He reported that he did not drive due to right foot and knee pain.  On examination, right knee reflexes were 2+ at the ankle and absent at the patella.  He had maximum 15 degrees of extension and flexion to 90 degrees.  Muscle strength was 4+ in both flexion and extension and he had 5 in his right ankle.  The Veteran's gait demonstrated a prominent right limp supported by a cane.  Anterior drawer testing was negative and there was good medial-to-lateral stability of his right knee.

The Veteran was again examined by a VA doctor in March 2009, who noted an appreciable limp.  The Veteran was using a cane.  He had flexion (in squatting) to 90 degrees, at which point pain began.  He had a range of motion from 0 degrees to 110 degrees, and complained of pain at the extremes of flexion.  He had tenderness over the medial aspect of his knee and distal thigh.  There was no malalignment of the right patella and his apprehension sign was negative.  There was no ligamentous instability noted.  The Veteran was scheduled for a Magnetic Resonating Imaging (MRI) scan in April 2009, which is also of record and showed joint effusion and no definite tear of the vastus medialis tendon and medial retinaculum junction.

In August 2010, the Veteran underwent a VA orthopedic consultation during which he reported a history of his right knee locking up and giving out.  He also reported swelling.  He felt as though his knee cap is locking up and wants to move out of place.  He also woke up during the night with his knee hurting him, such that he sometimes sleeps with his knee brace on.  Objectively, there was no effusion, or medial or lateral instability.  Range of motion testing was not performed at that time.  He was diagnosed with patellar instability and right knee osteoarthritis.  

The balance of the VA treatment records demonstrates substantially similar complaints and findings on examination; the Board notes that slight effusion is sometimes shown, but generally is not.  Range of motion testing during that time shows 0 degrees of extension and flexion from 110 or 120 degrees.

The Veteran underwent a VA examination in November 2010.  The examiner noted the May 2007 VA examination and the x-rays from that examination which demonstrated medial joint space narrowing with degenerative changes in the right knee; the examiner additionally noted the Veteran's extensive surgical history, noted above.  

During the examination, the Veteran reported chronic daily aching in the right knee with stiffness and tightness, usually in the morning or after sitting for a long period of time.  He reported pain to be 7 out of 10 in intensity.  He also reported a history of locking of the right knee joint, as well a history of patellar instability and a weakness with feelings of "giving way."  At that time, the Veteran was using a right knee brace most of the time because of the instability and locking symptomatology.  The examiner noted intermittent swelling and possible effusion of the right knee.  The Veteran endorsed fatigability, lack of endurance, and tenderness of the right knee, but denied any redness, warmth or any other signs of inflammation.  He stated that standing and walking aggravated his right knee, noting that he could stand for approximately 10-15 minutes and could walk about half-a-block at most.  The Veteran used a cane for ambulation and took medications for pain symptoms.  

On examination, the Veteran had a stiff-kneed, hobbling gait with a slight limp on the right lower extremity.  The examiner noted mild-to-moderate functional limitations with standing, walking, weightbearing and propulsion.  The Veteran's right knee demonstrated diffuse tenderness in the patellar region.  There was no ankylosis noted, and the Veteran was able to fully extend his right knee to 0 degrees of extension.  He had 90 degrees of flexion with pain throughout the motion.  The examiner noted anterior instability involving the quadriceps/patellar region with a slightly positive drawer sign.  Repetitive motions of the Veteran's right knee caused increased pain with joint fatigability, weakness, lack of endurance and instability, though the range of motion of his right knee remained unchanged.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

Throughout the appeal period, the Veteran's right knee disability has been assigned a 10 percent evaluation under Diagnostic Code 5010-5260, traumatic arthritis, and a 10 percent and 20 percent evaluation for applicable periods under Diagnostic Code 5257, recurrent subluxation and lateral instability.  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (emphasis added).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion (emphasis added).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  See 38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of the semilunar cartilage which is symptomatic warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Moreover, in VAOPGCPREC 9-98, it was held that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.

Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of the right leg, the veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

On the basis of the above noted facts, the Board finds that a 20 percent evaluation for the Veteran's right knee arthritis is warranted, but a higher evaluation for right knee instability is not warranted.  

Throughout the appeal period, there is scant evidence regarding range of motion testing in between the Veteran's surgeries.  However, the Veteran had extension limited to 15 degrees on January 5, 2009.  After that, a June 2010 record reflects normal extension to 0 degrees.  From that point forward, his extension was consistently normal.

The Board calls attention to Hart v. Mansfield, 21 Vet. App. 505 (2007), in which
the Court held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Given this, and given the above evidence, a staged award of 20 percent is warranted under Diagnostic Code 5261 from January 5, 2009, until June 10, 2010.  

The Board also notes the consistent reports that the Veteran has suffered a feeling of "giving out" and locking of his knee throughout the appeal period.  The Veteran's right knee is also shown to have intermittent swelling and possible effusion throughout the appeal period.  Thus, the Board assigns a 20 percent evaluation for the Veteran's right knee by analogy under Diagnostic Code 5258, concerning dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Due to their consistency, the Board finds the Veteran's lay statements as to locking of his right knee to be particularly credible as to the extent and severity of his disability throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258.  

With respect to the principle of pyramiding, wherein the Veteran is prohibited from receiving two ratings contemplating the same symptomatology, the Board finds that the locking and pain addressed under Diagnostic Code 5258 overlaps with the limitation of motion symptoms that are the concern of Diagnostic Code 5261.  Thus, the 20 percent awards under Diagnostic Code 5258 and 5261 shall not run concurrently.  Rather, the 20 percent evaluation under Diagnostic Code 5258 is effective from May 23, 2007, until January 5, 2009 (excluding any periods of temporary total rating) and from June 10, 2010, onward.  The 20 percent rating under Diagnostic Code 5261, as noted above, should be effective from January 5, 2009, until June 10, 2010.  

The Board has also contemplated separate evaluations in this case under Diagnostic Codes 5260 and 5261; however, as noted above, the Veteran's extension is not compensably limited in extension throughout the appeal period.  Likewise, the Veteran's limitation in flexion throughout the appeal period is never less than 90 degrees and such is not commensurate with a compensable evaluation under the relevant Diagnostic Code.  

Additionally, the Board notes that there is no ankylosis of the right knee demonstrated throughout the appeal period and therefore an evaluation cannot be assigned under that relevant diagnostic code.  Moreover, there is no objective evidence of-and the Veteran has not contended that he has-mal- or nonunion of tibia and fibula throughout the appeal period.  Thus, those code sections are inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.

Accordingly, the Board now turns to the sole issue remaining at this time, which is whether the Veteran has a severe instability of his right knee.  From January 1, 2009, a 20 percent evaluation has already been assigned under Diagnostic Code 5257, which is commensurate with a moderate instability, and therefore, in order to get a higher evaluation, severe instability must be demonstrated.  

The Veteran's representative contended in their informal hearing presentation that the right knee instability has been severe throughout the appeal period.  The Board acknowledges the lay statements expressing the belief that a higher rating is warranted based on instability of the right knee.  However, the Veteran does not ever state throughout the appeal period the word "severe" in description of the instability of his right knee.  Moreover, the objective evidence throughout the appeal period generally demonstrates no ligamentous, lateral, or medial instability on examination, though the Veteran has been diagnosed with patellar instability throughout the appeal period.  Given the lack of any demonstrated objective findings of instability on examination, the Board cannot find that there is moderate instability for the periods from September 1, 2007, to October 25, 2007, or from February 1, 2008, to September 11, 2008.  The Board likewise cannot conclude that there is severe instability of the right knee from January 1, 2009, onward.  Thus, a higher evaluation under Diagnostic Code 5257 is not for application at this time.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.

Accordingly, the Board assigns a 20 percent evaluation under Diagnostic Code 5258 from May 23, 2007, until January 5, 2009 (excluding any periods of temporary total rating) and from June 10, 2010 onward.  From January 5, 2009, until June 10, 2010, the Board assigns a 20 percent evaluation under Diagnostic Code 5261.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusions, the Board has considered the applicability of and appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 20 percent evaluation for right knee arthritis from May 23, 2007, until January 5, 2009 (excluding any periods of temporary total rating), and from June 10, 2010, is granted.

A rating in excess of 10 percent for right knee instability prior to January 1, 2009 (excluding any periods of temporary total rating), and in excess of 20 percent therefrom, is denied.



REMAND

In statements during the appeal period, the Veteran indicated that he was receiving Social Security disability benefits, partially as a result of his right knee disability.  Those documents are of record.  At his most recent VA examination in November 2010, the examiner stated that the Veteran was in receipt of those benefits as a result of his right knee disorder as well as other nonservice-connected disabilities, such as endstage renal disease.  He noted that the Veteran "seem[ed] to indicate moderate functional limitations with standing and walking in relation to his right knee.  He seem[ed] to indicate moderate affects on occupation and daily activities in relation to his right knee."  

The Board finds the above opinion as to unemployability to be inadequate in light of the speculative nature of the opinion; thus, the Board finds that such opinion is not adequate for rating purposes in this case.  Therefore, a remand is necessary in this case so that a VA examination may be afforded to the Veteran and an adequate opinion as to his employability may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the St. Louis VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2011 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right knee disability (alone or in concert with his other service-connected disabilities) is sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


